By the Court

Stephens, J.,
delivering the opinion.
1. This bill of exceptions informs us that this plaintiff in error moved for a new trial on the grounds which are stated in the motion as appears in the record which accompanies the bill of exceptions; but it does not inform us that these grounds recited truly what had occurred on the trial. We cannot, therefore, consider any of them except that which complains that the verdict is against the evidence. This ground is an exception, because its validity depends solely upon a comparison of the verdict with the evidence which is duly certified to us, and to entertain it, we have only to know that it was tajeen; while the other grounds depend upon the truth of their recitals of facts which occurred on the trial.
2. When this same case was before this Court on a former occasion, the law of it was held to be, that while Stone was not bound by a note given by his former partner after a dissolution of the partnership, yet his promise to pay it after it had been given, was a ratification of it, and bound him. The evidence in this case comes up to that principle. The witness, Isaacs, states explicitly that Stone promised to pay the note, knowing that it was a note made after the dissolution of the partnership. We cannot say, therefore, that this verdict is unsupported by the evidence.
Judgment affirmed.